Citation Nr: 1550203	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as asthma). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1998 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In May 2012, the Veteran withdrew his request for a hearing before the Board.  Thus, there is no outstanding hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file or irrelevant to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he currently has a respiratory disorder that is the result of his in-service exposure to hydrazine fuel while performing his duties as an aircraft emergency firefighter.  Specifically, the Veteran has asserted that he was exposed to a hydrazine fuel leak from an F-16 while securing the plane following an emergency landing.  Service treatment records do document that, in April 2002, the Veteran was assessed as having possible hydrazine exposure on the day after the alleged exposure.  

In March 2010, the Veteran was afforded a VA examination in connection with his claim.  In an addendum opinion, the examiner opined that the Veteran was not diagnosed with asthma based on a normal chest x-ray and normal pulmonary function test.  

Notably, a February 2010 chest x-ray from T.M.H. (initials used to protect privacy), had previously revealed mildly elevated lung volumes and wall thickening of the central bronchi compatible with a known clinical diagnosis of asthma.  The Veteran had been assessed with hyperventilatory changes compatible with a clinical diagnosis of asthma.  However, in rendering her opinion, the March 2010 VA examiner did not discuss these x-ray findings in determining whether the Veteran had a current disability.  Moreover, the examiner stated that the Veteran did not report any symptoms consistent with asthma with the exception of chest tightness, yet during the examination, the Veteran did report having a productive cough in addition to shortness of breath which caused him to miss work.  In addition, the evidence of record reflects that the Veteran has been diagnosed with various other respiratory disorders, including pneumoconiosis, bronchitis, upper respiratory infection, pharyngitis, and restrictive airway disease.  However, the examiner did not provide any opinion with respect to these other diagnoses.

In light of the foregoing, the Board finds that a VA examination is needed to clarify whether the Veteran has had a respiratory disorder at any time during the pendency of the appeal that may be related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include the VA Medical Center in Walla Walla, Washington. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has contended that he has a current respiratory disorder that is related to in-service hydrazine fuel exposure.  His service treatment records do document possible exposure to hydrazine fuel as a result of an emergency rescue operation of an F-16.  Service records confirm his military occupational specialty (MOS) as an aircraft rescue and firefighting specialist.  Post-service records show that the Veteran is employed as a firefighter. 

The examiner should identify any respiratory disorder that has been present during the appeal period.  In so doing, the examiner should consider that the Veteran has been documented as having asthma, pneumoconiosis, bronchitis, pharyngitis, upper respiratory infection, and restrictive airway disease. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and chemical exposure therein.

In rendering his or her opinion, the examiner is asked to specifically address the Veteran's contention that he developed a respiratory disorder as a result of exposure to hydrazine fuel. 

The examiner should consider a February 2002 service treatment record that shows the Veteran had exposure to respiratory irritants and wore protective equipment; an April 2002 service treatment record which details the Veteran's possible hydrazine exposure without the benefit of respiratory protection; an April 2002 service treatment record that reflects a diagnosis of possible hydrazine exposure on the day after the alleged exposure; an April 2002 service treatment record indicating the Veteran was asymptomatic approximately one week following possible hydrazine exposure; a February 2008 VA chest-x-ray showing a density in the left upper chest that is likely a minimal scar from a prior infection; an October 2009 treatment report from V.M.C. showing asthma/restrictive airway disease; a February 2010 VA medical opinion noting the Veteran's current respiratory symptoms are due to his hydrazine exposure; the February 2010 pulmonary function test from H.F.H.; the February 2010 chest x-ray from T.M.H.; and the medical literature including fact sheets and articles submitted by the Veteran regarding asthma and hydrazine fuel. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




